El Juez Asociado Señor Rivera García
emitió la opinión del Tribunal.
Este caso nos brinda la oportunidad de expresarnos so-bre el efecto que tiene en la adjudicación de una subasta un “error numérico” en una propuesta de subasta realizada por la Junta de Subasta de un municipio. Específicamente, nos corresponde determinar si permitir la corrección del error numérico en la cotización, luego de haberse efectuado el proceso de subasta, constituye un error insubsanable que requiere la descalificación de la propuesta o si, por el contrario, la corrección de la cotización y, a su vez, del pre-cio tiene el efecto de convertir en responsiva una oferta.
Por los fundamentos que se explican a continuación, se revoca la Sentencia del Tribunal de Apelaciones que or-dena la celebración de una nueva subasta. Seguidamente, exponemos los hechos esenciales a la controversia que atendemos, así como el derecho que le aplica.
i—I
El 19 de jumo de 2013, la Junta de Subastas del muni-cipio de Las Piedras (en adelante Junta de Subastas) pu-blicó la Invitación de Subasta Núm. 11-12-13 para la re-construcción del desvío Félix López; carr. PR-183 conector PR-921 del mencionado municipio. En ésta se detallaron las condiciones e instrucciones especiales para la celebra-*340ción de la subasta.(1) En lo pertinente, la invitación dispo-nía que los licitadores debían revisar sus propuestas antes de someterlas, ya que no se podrían subsanar errores con-tenidos en ellas.(2) También señalaba que no se permitiría bajo ninguna circunstancia el retiro de una oferta o efec-tuarse cambios o modificaciones a la propuesta después de ésta haber sido abierta y leída en público.
Así las cosas, el 3 de julio de 2013 se llevó a cabo una reunión presubasta con el propósito de orientar, contestar preguntas a los licitadores y discutir los asuntos relevantes al proyecto. Posteriormente, el 18 de julio de 2013, se cele-bró la subasta a la cual comparecieron dieciocho licitadores con sus respectivas ofertas, entre ellos, C.J.O. Construction Corp. (C.J.O.Construction) y CD Builders, Inc. (CD Builders). El 23 de agosto de 2013, tras recibir las propues-tas de los licitadores, la Junta de Subastas procedió a la apertura de los pliegos de la licitación. Los costos cotizados por ambos licitadores fueron los siguientes: C.J.O. Construction, $573,000, y CD Builders, $596,664.(3)
Al examinar las propuestas, la Junta de Subastas se percató que en la propuesta de la compañía C.J.O. Construction había un “error numérico”. Este consistió en que la referida compañía cotizó cuatrocientas yardas cúbicas en vez de seiscientas, según se había solicitado en la hoja de especificaciones que los licitadores debieron obtener en la Oficina de Secretaría Municipal previo al proceso de subasta. A tales efectos, el Comité Asesor, junto al inge-*341niero y desarrollador del proyecto, recomendaron a la Junta de Subastas que le permitiera al licitador corregir el error. En atención a lo anterior, C.J.O. Construction proce-dió a corregir el error y sometió nuevamente su propuesta enmendada.(4) El 26 de agosto de 2013, la Junta de Subas-tas adjudicó el proyecto a la referida compañía, por ser el licitador con la propuesta más baja.
Inconforme, CD Builders sometió ante la consideración del Tribunal de Apelaciones un recurso de revisión solici-tando la revocación de la determinación de la Junta de Subastas que favorecía a C.J.O. Construction. Adujo, entre otras cosas, que la Junta de Subastas cometió un claro abuso de discreción al excederse en sus funciones al permi-tir la alteración y el aumento en el precio luego de haberse celebrado la subasta, afectando la integridad del proceso, colocando en desventaja al resto de los licitadores y cre-ando una condición de aparente conflicto de interés y favoritismo. Sostuvo que cuando se establecen procedi-mientos y guías para los procesos de licitación, bajo ningún concepto se puede alterar una propuesta luego de que se entregan los sobres sellados y se publican las ofertas. Ello tendría el efecto de convertir el error en insubsanable. De manera que, como cuestión de política pública, se requiere que todos los licitadores comparezcan en igualdad de con-diciones y con parámetros uniformes. Por último, añadió que la determinación del municipio de Las Piedras (Muni-cipio) va contra sus propios actos ya que contradice las condiciones que el mismo impuso.
Por su parte, el Municipio alegó que no se trata de un error insubsanable, ya que este tiene la facultad de adqui-rir los bienes y servicios al mejor costo posible mediante la correcta utilización de sus recursos. Además, adujo que tal actuación de ninguna manera fue caprichosa o en beneficio *342del agraciado porque, aun después de corregido el error, C.J.O. Construction fue la compañía que presentó la coti-zación más baja, por lo que cumplió con los precios unita-rios, según las especificaciones provistas.
El 26 de noviembre de 2013, el foro apelativo dictó sen-tencia a favor de CD Builders y ordenó la celebración de una nueva subasta. Oportunamente, el 10 de diciembre de 2013, el peticionario presentó sin éxito una solicitud de reconsideración en cuanto a la celebración de una nueva subasta. El recurso estuvo acompañado de una Moción en Auxilio de Jurisdicción, en la cual solicitó que se ordenara la paralización de los procesos de contratación de la subasta. En cuanto a la solicitud de paralización, el foro apelativo intermedio la declaró “con lugar”. Sin embargo, denegó el recurso de reconsideración.
Inconforme con la determinación del Tribunal de Apela-ciones de que se celebre una nueva subasta, CD Builders acude ante nos mediante un certiorari y señala los errores siguientes:
Erró el Tribunal de Apelaciones (TA) al no percatarse que una vez se determina que un licitador no fue responsivo en su pro-puesta a base de los hechos probados en la licitación, no es razonable ordenar una nueva subasta y lo que procede a tenor con el fin público es concederle la buena pro al segundo postor responsable y responsivo, máxime cuando la diferencia entre ambos fue mínima.
Erró el Tribunal de Apelaciones (TA) al ordenar una nueva subasta, a sabiendas de que el licitador no fue responsivo, ad-judicándole el error a la Junta de Subasta de manera contra-dictoria a lo expresado en su sentencia, debido a que el error de la Junta de Subastas constituyó un segundo error cometido por el licitador impugnado por ser el mismo de naturaleza insubsanable. Petición de certiorari, pág. 5.
En síntesis, CD Builders sostuvo que la Junta de Subas-tas actuó arbitraria y caprichosamente al ignorar las con-diciones y los términos especiales incluidos en la Invitación a Subasta. Adujo que el error cometido es insubsanable, por lo que solicitó la revocación de la subasta y la adjudi-*343cación de la buena pro a CD Builders porque éste fue el segundo postor y licitador responsivo. Añadió que la cele-bración de una nueva subasta incide sobre el interés pú-blico ya que, entre otras cosas, se dilataría el proceso de subasta. Además, al ser una obra financiada por Federal Emergency Management Act (FEMA), crearía un impacto económico en los fondos federales.
Por su parte, el Municipio planteó, en esencia, los mis-mos argumentos esgrimidos cuando se opuso a la petición de revisión ante el foro apelativo intermedio. No obstante, puntualizó que de lo que se trató este caso fue de un ajuste de renglón al surgir una discrepancia en la propuesta. Con-cluyó que correspondía adjudicar la buena pro a C.J.O. Construction, quien resultó ser el mejor postor.
Tras la comparecencia y el beneficio de los alegatos de ambas partes, expedimos el recurso de certiorari y resolvemos.
I—I I—I
Los contratos gubernamentales constituyen un ele-mento importante en la erogación de fondos públicos. Es por ello que, en cuanto a la contratación gubernamental en Puerto Rico y con la pretensión de proteger los fondos pú-blicos, los municipios de Puerto Rico llevan a cabo el pro-ceso de subasta pública como uno de los mecanismos de adquisición disponibles para las compras, suministros y/o la realización de obras de construcción. Mediante este pro-ceso de competencia se allegan los recursos disponibles en el mercado en un balance de precios y calidad.
Dado que la adjudicación conlleva el desembolso del erario, el proceso de subasta pública está revestido del más alto interés público y aspira a promover la sana admi-nistración gubernamental.(5) Por ello, el fin principal es *344proteger los fondos públicos mediante la construcción de obras públicas o la adquisición de servicios al mejor precio posible.(6) Al así hacerlo, se debe procurar conseguir los precios más bajos, evitar el favoritismo, la corrupción, el dispendio, la prevaricación, la extravagancia, el descuido al otorgarse los contratos y minimizar los riesgos de incumplimiento.(7) Para cumplir con este propósito, es ne-cesario que durante el proceso de subasta se fomente la competencia libre y transparente entre el mayor número de licitadores, de manera que el Estado consiga que se re-alice la obra al precio más bajo.(8)
De ordinario, el mecanismo que el Gobierno uti-liza para la adquisición de bienes y servicios es la subasta pública formal o tradicional.(9) En R & B Power v. E.L.A., 170 DPR 606 (2007), describimos, en términos generales, cómo es el procedimiento formal de subasta. A tales efec-tos, señalamos que
[...] el procedimiento de subasta formal consta de varias eta-pas, a saber: [1] la preparación por parte del ente guberna-mental de los pliegos de condiciones y especificaciones, [2] el aviso de subasta al público, [3] el recibo y posterior apertura pública de las propuestas selladas recibidas, [4] la evaluación y el estudio de las mismas por un comité evaluador, [5] la recomendación del comité respecto a la adjudicación de la buena pro, [6] la adjudicación de ésta y la notificación a todos los licitadores. Una vez sometidos los pliegos de licitación y abiertos éstos, los mismos no admiten modificaciones. La aper-tura de los pliegos de licitación se efectúa públicamente ante *345todos los licitadores. No hay cabida en este proceso para la negociación de los términos sometidos entre agencia y licitador. (Énfasis suplido).(10)
En ese contexto, hemos señalado que en la etapa anterior a la apertura de las licitaciones es indispensable cum-plir con el requisito de transparencia para que haya una competencia efectiva y honesta del proceso.(11) Con ello se exige que el elemento de secretividad esté presente du-rante el proceso de adquisición de bienes y servicios.(12) La anulación arbitraria de una subasta válidamente cele-brada claramente derrota este objetivo,(13) pues una vez se abren las propuestas, todos los licitadores conocen las coti-zaciones de sus competidores. En consecuencia, los licita-dores con más poder adquisitivo podrían aprovechar la oportunidad para reducir sus propuestas en una segunda subasta, eliminando así a sus contendientes.(14) Por tal ra-zón, la anulación indebida de una subasta puede provocar la competencia desleal en el proceso de licitación y desalen-tar a otros licitadores en posteriores procesos de subastas gubernamentales. (15)
Allí, también distinguimos el proceso de subasta formal del proceso "request for proposal” (RFP) o requeri-miento de propuestas. Señalamos que el RFP es una alter-nativa cuando se trata de bienes o servicios especializados que involucran aspectos altamente complejos o cuando existen escasos competidores cualificados.(16) Al utilizar este mecanismo es legítimo que la entidad gubernamental entre en una negociación con los licitadores mientras re-*346cibe y evalúa las propuestas que han sido sometidas.(17) A diferencia del procedimiento de subasta formal, el RFP permite la compra negociada y confiere a los licitadores la oportunidad de revisar y modificar sus ofertas antes de la adjudicación de la buena pro.(18) Sin embargo, al igual que el proceso de subasta formal, el RFP debe contener los pa-rámetros que se utilizarán para la adjudicación del contrato. (19) Es decir, los requerimientos, los términos y las condiciones, así como los factores que han de considerarse en la evaluación para la adjudicación de la subasta. (20) También, se ha validado el proceso híbrido mediante el cual se cumplen todos los requisitos de una subasta formal pero se incorporan mecanismos de aclaración y participa-ción propios de una subasta informal.(21) En ese caso, es necesario que, como en toda subasta gubernamental, las adquisiciones se lleven a cabo con la misma transparencia, eficiencia y probidad. (22)
Ahora bien, en nuestra jurisdicción no hay una legislación especial que regule estos procedimientos. Por ello, la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (LPAU) dispone que los procedimientos de subasta sean informales y que tanto su reglamentación como sus términos serán establecidos por las agencias.(23) En ese contexto, las agencias guberna-mentales tienen la facultad de aprobar un reglamento para establecer el procedimiento y las guías que se han de se-guir en sus propias subastas.(24) A ese tenor, las subastas *347municipales se rigen por la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991.(25) La referida legislación establece los procedimientos a seguir para la celebración y adjudicación de subastas municipales. Específicamente, el Art. 10.006 dispone que
[c]uando se trate de compras, construcción o suministros de servicios, la Junta adjudicará a favor del postor razonable más bajo. En el caso de ventas o arrendamiento de bienes muebles e inmuebles!,] adjudicará a favor del postor más alto. La Junta hará las adjudicaciones tomando en consideración que las propuestas sean conforme a las especificaciones, los térmi-nos de entrega, la habilidad del postor para realizar y cumplir con el contrato, la responsabilidad económica del licitador, su reputación e integridad comercial, la calidad del equipo, pro-ducto o servicio y cualesquiera otras condiciones que se hayan incluido en el pliego de subasta. (Énfasis suplido).(26)
La ley establece que cuando se requieran cotiza-ciones o subastas para la compra de bienes muebles, sumi-nistros, servicios u obras, el funcionario o empleado municipal tendrá la responsabilidad de solicitar, recibir y aceptar las cotizaciones requeridas. Subsiguientemente, éste deberá escribir, en toda la documentación pertinente, en forma legible y clara, su nombre completo y título, y firmar la verificación de exactitud y corrección de los esti-mados de costo. (27) Cabe resaltar que el estatuto prohíbe la alteración, en algún modo, de las cotizaciones, las certifica-ciones o los documentos relacionados con las cotizaciones, la adjudicación o el desembolso de fondos. (28)
De acuerdo con la autoridad conferida y con el propósito de reglamentar el proceso de subastas municipa-les, la Oficina del Comisionado de Asuntos Municipales (OCAM) promulgó el Reglamento para la Administración *348Municipal (Reglamento Núm. 7539), Departamento de Es-tado, 18 de junio de 2008. El referido reglamento exige la celebración de una subasta pública para toda construcción, obra o mejora pública cuyo costo total exceda de $100,000.(29) De ser así, el municipio redactará las especifi-caciones, de manera que los pliegos las contengan expresa y claramente, según las necesidades del requirente.(30) Recibi-das las ofertas en sobres sellados, se estampará un sello con la fecha y hora del recibo y “[l]os mismos se retendrán y no se abrirán bajo ninguna circunstancia hasta la fecha y hora fijada para su apertura”. (Énfasis suplido).(31) Luego de so-metida la propuesta, se puede permitir que el licitador la corrija o modifique, pero los “cambios en los pliegos de ofer-tas deberán ser debidamente justificad [o] s y certificad [o] s”(32) porque, “de lo contrario [,] la oferta [quedará invalidada] para la partida o partidas correspondientes’’(33) Ahora bien, luego de que ocurra el pro-ceso de apertura de pliegos, el reglamento dispone que K[n\o se permitirá[,] bajo ninguna circunstancia, el retiro de una oferta o efectuarse cambios o modificaciones a la misma des-pués de haber sido abierta y leída en público”. (Énfasis suplido). (34)
Finalmente, hemos expresado que las agencias administrativas, de ordinario, se encuentran en mejor po-sición que los tribunales para evaluar las propuestas o li-citaciones ante su consideración de acuerdo con los pará-metros establecidos por la ley y los reglamentos aplicables.(35) En este sentido, en el ejercicio de sus facul-*349tades se les reconoce discreción al momento de considerar las licitaciones, rechazar propuestas y adjudicar la subasta a favor de la licitación que estime se ajusta mejor a las necesidades particulares de la agencia y al interés público en general. (36) Como consecuencia de ello, los tribunales no debemos intervenir con el rechazo de una propuesta o la adjudicación de una subasta, salvo que la determinación administrativa adolezca de un abuso de discreción, arbitra-riedad o irracionabilidad. (37)
Según este marco normativo, procedemos a resolver si erró el foro apelativo al ordenar una nueva subasta o si, por el contrario, debió adjudicarle a CD Builders los traba-jos concedidos a C.J.O. Construction.
I—I !—i (—í
Estamos frente a una controversia que requiere deter-minar si la propuesta de C.J.O. Construction cumplió con las especificaciones establecidas en la Invitación Núm. 11-12-13, y si la Junta de Subastas del Municipio tenía facul-tad para permitir un cambio en la propuesta de uno de los licitadores una vez se dio el proceso de apertura de los pliegos. En este sentido, al sopesar esos factores, nuestro análisis final debe limitarse a determinar si permitir la corrección constituye un error subsanable o no.
Como se desprende de los hechos reseñados, el Munici-pio emitió la Invitación a Subasta Formal el día designado para ello, recibió las ofertas selladas y celebró un acto de apertura de pliegos. Esto, no sin antes llevar a cabo una reunión presubasta en la que se discutieron asuntos rele-vantes al proceso, en la que se orientó a todos los licitado-*350res presentes y, además, se contestaron preguntas. Poste-riormente, llevó a cabo la evaluación y el estudio de las ofertas y, tras la recomendación de un comité evaluador, escribió y permitió a C.J.O. Construction que corrigiera el precio en uno de los renglones, modificando así el precio final de la propuesta. Luego de que el licitador corrigió el error y entregó su propuesta enmendada, el Municipio pro-cedió a notificar a los demás licitadores la determinación de la Junta de Subastas.
No cabe duda de que el procedimiento de subasta en controversia incumplió con los requisitos establecidos en la Ley de Municipios Autónomos y en el Reglamento para la Administración Municipal, relativos a la adjudicación de mía subasta formal. Al evaluar los preceptos de ambos es-tatutos, encontramos que tanto la ley como el reglamento exigen que antes de someter una cotización o propuesta, el licitador debe verificar y corroborar que la cotización re-querida cumpla con los parámetros establecidos. Ello, de-bido a que ambos preceptos expresamente prohíben la al-teración en algún modo de las cotizaciones o los documentos relacionados. A tenor con esta normativa, la Invitación a Subasta Formal Núm. 11-12-13 expresamente dispone las condiciones e instrucciones que ha de regir el proceso de subasta en controversia. A tales efectos, en esta se dispone específicamente que “[líos licitadores deberán revisar sus propuestas antes de someterlas, ya que no se podrá subsanar errores contenidos en éstas”. (Énfasis suplido).(38) Además, la misma señala que “[n]o se permitirá[,] bajo ninguna circunstancia, el retiro de una oferta o efectuarse cambios o modificaciones a la misma después de haber sido abierta y leída en público”. (Énfasis suplido).(39) Cabe señalar que en la referida invitación, el Municipio incluyó unas guías que la Junta de Subastas debía de seguir en caso de encontrar alguna de las circuns-*351tandas provistas. Por ejemplo, el párrafo titulado Compe-tenda Adecuada dispone que “[cjuando en una subasta so-lamente se reciba la cotización de un solo licitador y se entienda que su precio es irrazonable o no cumpla con lo requerido por la Junta, dicha oferta será rechazada por entenderse que no hubo competencia adecuada y deberá celebrar una segunda subasta”. (40)
Conforme a lo anterior, ciertamente C.J.O. Construction fue quien ofreció un mejor precio, aun después de corregido el error. Sin embargo, ello conllevó hacer una modificación en el pliego de la oferta que ya había sido sometida y abierta públicamente. Lo anterior puso en riesgo los prin-cipios de sana competencia y transparencia que deben per-mear los procesos de subastas en nuestro ordenamiento.(41) Por consiguiente, ello tuvo el efecto de invalidar la pro-puesta, según lo establece el propio reglamento municipal y las instrucciones contenidas en la Invitación a Subasta Formal Núm. 11-12-13. En ese sentido, avalar la determinación de la Junta de Subastas y permitir que C.J.O. Construction rectifique el error numérico dejaría sin efecto las pautas ya establecidas en nuestro ordenamiento jurídico en cuanto a cómo deben regir los procesos de subasta pública.
Cónsono con lo anterior, aunque la Junta de Su-bastas tiene la facultad para adjudicar a favor del postor razonable más bajo, ello no puede ir en contra del principio de libre competencia; mucho menos atentar contra el inte-rés y la confianza pública que reviste dicho proceso. Ade-más, al actuar de esa manera, el Municipio estaría yendo contra sus propios actos, ya que él estableció en la invita-ción las instrucciones y especificaciones de cómo se llevaría a cabo el proceso. Por consiguiente, resolvemos que permi-*352tir la corrección del error numérico y someter una pro-puesta enmendada, luego de haberse efectuado el proceso de subasta, constituye un error insubsanable que requiere la descalificación de la propuesta.
IV
Por los fundamentos antes expuestos, se revoca la Sen-tencia del Tribunal de Apelaciones que ordena la celebra-ción de una nueva subasta. Por consiguiente, se devuelve el caso de autos a la Junta de Subastas del Municipio para que, conforme a los pronunciamientos vertidos en esta Opi-nión, proceda a evaluar las ofertas o licitaciones restantes ante su consideración y, en consecuencia, adjudique la su-basta a favor del licitador que cumpla con los requisitos, según los parámetros establecidos en la ley y los reglamen-tos de adjudicación aplicables.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez hizo constar lo siguiente:
Aunque una mayoría de este Tribunal analiza y resuelve de manera atinada lo referente a la descalificación de la pro-puesta de C.J.O. Construction Corp., estimo que ésta ignora los errores puntuales señalados por CD Builders, Inc. (la parte peticionaria). Surge con meridiana claridad que la parte peti-cionaria plantea que el Tribunal de Apelaciones erró al orde-nar la celebración de una nueva subasta. No obstante, en la opinión mayoritaria, para todos los efectos, se opta por avalar el dictamen del foro apelativo intermedio. Ello, al ordenarle a la Junta de Subastas evaluar, nuevamente, las propuestas en cuestión. Tal proceder provoca diversas interrogantes. ¿Por qué castigar con un nuevo procedimiento de evaluación a un licitador que sí cumplió con los requisitos de la subasta? ¿No es eso imputarle a dicho licitador el error cometido por C.J.O. Construction Corp. y el municipio de Las Piedras?
En esencia, los procedimientos de subasta tienen como fin atraer la mayor cantidad de licitadores —que reúnan los requi-sitos correspondientes— con tal de estimular la competencia libre y transparente, y posibilitar la adquisición de los bienes y *353servicios de mayor calidad al mejor precio. Estimo que el error que hoy nos lleva a decretar la descalificación de la propuesta de C.J.O. Construction Corp. no es suficiente para invalidar el procedimiento de subasta que se llevó a cabo. Me hago eco de las palabras del Juez ponente cuando expresa que “la anulación indebida de una subasta puede provocar la competencia desleal en el proceso de licitación y desalentar a otros licitadores en posteriores procesos de subastas gubernamentales”. Opinión del Tribunal, pág. 345. A esos efectos, surge de los hechos que, al margen de la referida enmienda, el procedimiento de subasta se celebró conforme a derecho. Por ende, tras descalificar la propuesta de C.J.O. Construction Corp., soy del criterio que co-rrespondía adjudicar la subasta al siguiente mejor postor.

 Cabe señalar que por el municipio de Las Piedras no tener un reglamento de subasta, la invitación de subasta constituye para todos los efectos un aviso de su-basta formal, conforme a la Parte II sobre subasta pública municipal del Reglamento para la Administración Municipal, Reglamento Núm. 7539, Departamento de Estado, 18 de julio de 2008.


 Véase Invitación de Subasta Número 11-12-13[:] Reconstrucción Desvío Félix López[,] Carr, PR-183[,] Conector PR-921[,] FEMA PR-1798 PW-000470(2)[,] Municipio de Las Piedras. Apéndice III de la Petición de certiorari.


 Nótese, no obstante, que según detallamos más adelante, el costo propuesto por C.J.O. Construction Corp. (C.J.O. Construction) correspondía a una cotización de cuatrocientas yardas cúbicas, mientras que el costo propuesto por CD Builders, Inc. cotizaba 600 seiscientas yardas cúbicas.


 Cabe destacar que, según mencionamos, la propuesta formulada inicial-mente por C.J.O. Construction fue de $573,000 por 400 yardas cúbicas, esto es $1,432 por yarda cúbica. Tras corregir el “error numérico”, la referida compañía cotizó las 600 yardas cúbicas por $588,000, lo cual equivale a $980 por yarda cúbica.


 Caribbean Communications v. Pol. de P.R., 176 DPR 978, 994 (2009); Costa *344Azul v. Comisión, 170 DPR 847, 854 (2007); A.E.E. v. Maxon, 163 DPR 434, 439 (2004).


 Íd. Véanse: Empresas Toledo v. Junta de Subastas, 168 DPR 771, 779 (2006); RBR Const., SE v. Aut. de Carreteras, 149 DPR 836, 848-849 (1999). Véase, además, Trans Ad de P.R. v. Junta de Subastas, 174 DPR 56, 66 (2008).


 Íd.; Aut. Carreteras v. CD Builders, Inc., 177 DPR 398, 404 (2009); Accumail P.R. v. Junta Sub. A.A.A., 170 DPR 821, 827 (2007); Empresas Toledo v. Junta de Subastas, supra, pág. 778.


 Íd. Véanse: Empresas Toledo v. Junta de Subastas, supra, pág. 779; L.P.C. & D., Inc. v. A.C., 149 DPR 869, 875 (1999).


 R&B Power v. E.L.A., 170 DPR 606, 620-621 (2007), citando a W.N. Keyes, Government Contract, Minnesota, West Publishing Co., 1986, Sec. 14.1, pág. 152.


 Íd., pág. 621.


 Accumail P.R. v. Junta Sub. A.A.A., supra, pág. 827; RBR Const., S.E. v. A.C., supra, pág. 849.


 Íd.; Véase, además, R & B Power v. E.L. supra, pág. 619.


 Íd.


 Íd.


 Íd.


 Caribbean Communications v. Pol. de P.R., supra, pág. 996; R&B Power v. E.L.A., supra, págs. 621-622.


 1B Government Contracts: Cyclopedic Guide to Law, Administration, Procedure Sec. 9.20[3] pág. 9-10 (2016).


 Íd.; R&B Power v. E.L.A., supra, pág. 621.


 Government Contracts, supra.


 Íd.


 Caribbean Communications v. Pol. de P.R., supra.


 Íd., pág. 998.


 3 LPRA sec. 2169.


 Empresas Toledo v. Junta de Subastas, supra, pág. 780; L.P.C. & D., Inc. v. A.C., supra, pág. 875.


 21 LPRA sec. 4001 et seq.


8) 21 LPRA sec. 4506.


 Íd.


 Íd.


 Reglamento para la Administración Municipal, supra, pág. 111.


 Íd. pág. 115.


 Íd. pág. 118.


 Íd. pág. 119.


 Íd.


 Íd., pág. 122.


 Aut. Carreteras v. CD Builders, Inc., supra, pág. 408, citando a A.E.E. v. Maxon, 163 DPR 434, 444 (2004). Véanse, además: Empresas Toledo v, Junta de *349Subastas, supra, pág. 779; Torres Prods. v. Junta Mun. Aguadilla, 169 DPR 886, 898 (2007).


 Empresas Toledo v. Junta de Subastas, supra, pág. 779.


 Aut. Carreteras v. CD Builders, Inc., supra, pág. 408; Empresas Toledo v. Junta de Subastas, supra, págs. 783-784; Torres Prods. v. Junta Mun. Aguadilla, supra, pág. 898; RBR Const., S.E. v. A.C., supra, págs. 866-867.


 Apéndice III de la Petición de certiorari, pág, 22.


 Íd., pág. 23.


 Íd., pág. 24.


 Nótese que, según expresamos anteriormente, la propuesta formulada ini-cialmente por C.J.O. Construction fue de $673,000 por 400 yardas cúbicas, Tras corregir el alegado error numérico, la referida compañía cotizó 600 yardas cúbicas por $688,000.